Case 2:16-cv-04918-SRC-CLW Document 149 Filed 03/26/21 Page 1 of 2 PageID: 3070



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

                                                            CLOSED
 HORIZON MEDICINES LLC and NUVO
 PHARMACEUTICALS (IRELAND)                            Civil Action No. 2:16-cv-04918 (SRC)
 DESIGNATED ACTIVITY COMPANY,                         (CLW)
                   Plaintiffs,
     v.
 DR. REDDY’S LABORATORIES INC. and
 DR. REDDY’S LABORATORIES LTD.,
                   Defendants.



                                 STIPULATED ORDER OF DISMISSAL

          Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), Plaintiffs Horizon Medicines LLC and Nuvo

 Pharmaceuticals (Ireland) Designated Activity Company and Defendants Dr. Reddy’s

 Laboratories Inc. and Dr. Reddy’s Laboratories Ltd. hereby stipulate and agree to the dismissal of

 the above captioned action in its entirety with prejudice. Nothing in this Stipulated Order affects

 the Parties’ claims, affirmative defenses, or counterclaims in any other action.

 Dated: March 25, 2021

  /s/ Alan H. Pollack                                    /s/ John E. Flaherty
  Alan H. Pollack (apollack@windelsmarx.com)             John E. Flaherty
  Stuart D. Sender (ssender@windelsmarx.com)             Cynthia S. Betz
  Windels Marx Lane & Mittendorf, LLP                    MCCARTER & ENGLISH, LLP
  One Giralda Farms                                      Four Gateway Center
  Madison, NJ 07940                                      100 Mulberry Street
  (973) 966-3200                                         Newark, New Jersey 07102
                                                         (973) 622-4444
  Attorneys for Defendants Dr. Reddy's
  Laboratories, Inc. and Dr. Reddy’s                     Stephen M. Hash
  Laboratories, Ltd.                                     Stephen C. Stout
                                                         Jeffrey Gritton
                                                         David Varghese
                                                         BAKER BOTTS LLP
                                                         98 San Jacinto Blvd, Suite 1500


                                                  1
 ME1 33479706v.1
Case 2:16-cv-04918-SRC-CLW Document 149 Filed 03/26/21 Page 2 of 2 PageID: 3071



                                               Austin, TX 78701-4078
                                               (512) 322-2500

                                               Attorneys for Plaintiffs Horizon Medicines
                                               LLC and Nuvo Pharmaceuticals (Ireland)
                                               Designated Activity Company



  SO ORDERED this 25TH      day of March 2021:


                                            s/Stanley R. Chesler, U. S .D. J.
                                     Hon. Stanley R. Chesler, U.S.D.J.




                                        2
 ME1 33479706v.1
